Title: To George Washington from Francis Deakins, 12 November 1790
From: Deakins, Francis
To: Washington, George

 

Sir
Monocacy [Md.] 12th Novr 1790.

I now Inclose you a draught of the Lands you viewed about this place, with the Offers the proprietors has made for the use of the public building &C.—youl please to Consider our Neighbours as retired Industrious planters having no Incom but the produce of their farmes not more than a moderate Support for their familys, as a Reason why they have not been more Liberal.
I expected Mr Williams to have Sent me Some papers & notes about the mouth of Connegocheague which is not come to hand, his Brother Genl Williams was up immediately after you, who I Suppose will make that Return to you.
Having no assistance in laying down the plats—much Other business on hand and a faint expectation of its possessing Superiour advantages to any other place, I hope will in Some degree apologize for the Roughness of it. I have the Honour to be Sir your Most Obedt Servt

Francis Deakins

